Title: James Hochie to Thomas Jefferson, 17 March 1809
From: Hochie, James,Palm, John
To: Jefferson, Thomas


            Sir.  NewLondon March 17th 1809
            In obeidiance to a resolve, of the Antient Plymouth Society, of this City, passed on the 16h Inst, I have the honor to inclose herewith, to your Excellency, their Vote of Thanks: Expressing the sentiments of the Society, towards your Person and Character.
            It will not perhaps be displeasing to your Excellency, to learn, that altho, our Society Constitutes but a small part of the community, who profess sentiments, equally cordial and respectfull, yet, I may be permitted; without vanity, to assure you, that for respectabillity of Character, Talents, virtue, and Patriotism, the Antient Plymouth Society of this City, will not suffer, by a Contrast with any other voluntary Society, in the United States.
            I pray your Excellency, to accept the Assurances, of my most Cordial respect And Esteem, and remain Sir, your Obeidient ServantJames Hochie Prt
          